WENTWORTH, Judge.
The carrier’s contention in this appeal is that wage loss benefits should have been denied for alleged voluntary limitation of income by claimant during a period of full time employment as a restaurant manager, because he did not continue active work search while so employed. We affirm because the record substantiates the deputy’s determination that claimant did not voluntarily limit his income under these circumstances.
The order notes claimant’s diligent, good faith, unsuccessful attempts to obtain more remunerative employment following termination of intermittent carpentry jobs for reasons unrelated to his injury. It finds that the employment accepted by claimant represented his best opportunity compatible with a post-injury condition precluding heavy lifting. In the circumstances recited the deputy could properly conclude that the compensable injury contributed causally to the wage loss in question. § 440.15(3)(b), Florida Statutes. Claimant’s initial burden was accordingly met and, absent any evidence of available alternative employment or other proof of voluntary limitation of income by claimant, the order must be affirmed.
SHIVERS and NIMMONS, JJ., concur.